Title: To Thomas Jefferson from George Jefferson, 8 September 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th. Septr. 1802
          
          Having been requested by Mr. D. Carr to procure copies of some papers for you out of the office of the High Court of Chancery, I made immediate application for them, but was informed that they could not possibly be had sooner than tomorrow night. I directed them to be made out, and will look out for some private opportunity by which to send them; as, from Mr. C’s letter, I suppose that next post might probably be too late—should I however not sooner meet with an opportunity, they shall be then forwarded: as I imagine it is uncertain on what day of the Court the suit will come on. The Settees from Phila., & a Case & two small boxes from Geo. Town, have arrived, & shall be forwarded by the first safe opportunity.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        